Citation Nr: 0608721	
Decision Date: 03/24/06    Archive Date: 04/04/06

DOCKET NO.  03-01 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1944 to July 
1946.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an April 2002 rating decision 
of the St. Petersburg, Florida Regional Office (RO) of the 
Department of Veterans Affairs (VA). 

A motion to advance on the docket was received in July 2003 
and granted in August 2003.  

In an August 2003 decision, the Board denied the veteran's 
claim for service connection for bilateral hearing loss and 
the veteran subsequently appealed this decision to the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court").  

The parties filed a Joint Motion for Remand, received in June 
2004, indicating that a remand is required in order for the 
Board to fully address whether the duty to notify has been 
satisfied and to obtain the veteran's personnel file.  On 
June 4, 2004, the Court issued an Order which vacated the 
August 2003 Board decision, and remanded the case to the 
Board for proceedings consistent with the Joint Motion for 
Remand.  In July 2004, the Board remanded the case for 
further development, and the case is now before the Board for 
appellate review.


FINDINGS OF FACT

1.  The objective evidence of record fails to show that the 
veteran had combat service.

2.  The preponderance of the evidence is against a finding 
that the veteran's current bilateral hearing loss is related 
to his period of military service.





CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
service, and a sensorineural hearing loss may not be presumed 
to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1154(b) (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309, 3.385 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


Notification and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA) (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Court has addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  

Considering the decisions of the Court in Pelegrini and 
Mayfield, the Board finds that the notice requirements have 
been satisfied by virtue of letters sent to the veteran in 
June 2003 and November 2004.  These letters notified the 
veteran that VA would make reasonable efforts to help him 
obtain necessary evidence with regard to his appeal, but that 
he had to provide enough information so that VA could request 
the relevant records.  The November 2004 letter contains a 
specific request that the veteran send any evidence that he 
has in his possession that will support his service 
connection claim.  The veteran has not alleged that he has 
any evidence in his possession that is needed for a full and 
fair adjudication of this claim.

In addition, the RO issued a detailed statement of the case 
(SOC) in January 2003, as well as a supplemental statement of 
the case (SSOC) in January 2006, in which the veteran and his 
representative were advised of all the pertinent laws and 
regulations regarding his service connection claim.  Thus, 
the Board believes that appropriate notice has been given in 
this case.  Additionally, the Board notes that a substantial 
body of evidence was developed with respect to the veteran's 
claim, and that the SOC and SSOC issued by the RO clarified 
why this particular claim was being denied, and of the 
evidence that was lacking.  The veteran responded to the RO's 
communications with additional evidence and argument, thus 
curing (or rendering harmless) any previous omissions.  
Further, the claims folder reflects that the January 2006 
SSOC contained the pertinent language from the new duty-to-
assist regulation codified at 38 C.F.R. § 3.159 (2005).  See 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  Thus, 
to the extent that the letters notifying him of the VCAA may 
not have technically informed the veteran of each element of 
the VCAA, the veteran was nonetheless properly notified of 
all the provisions of the VCAA by the January 2006 SSOC.  For 
these reasons, the Board concludes that the notifications 
received by the veteran adequately complied with the VCAA and 
subsequent interpretive authority, and that he has not been 
prejudiced in any way by the notice and assistance provided 
by the RO.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993); VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letters 
to the veteran.  However, at bottom, what the VCAA seeks to 
achieve is to give the veteran notice of the elements 
outlined above.  Once that has been done-irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication-the essential purposes of the 
VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2005); Mayfield, 
supra.  The veteran has not claimed that VA has failed to 
comply with the notice requirements of the VCAA.

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, complete 
VCAA notice was provided to the veteran after the initial 
unfavorable AOJ decision that is the basis of this appeal.  
Nevertheless, the Board finds that any defect with respect to 
the timing of the VCAA notice requirement was harmless error.  
See Mayfield, supra.  Although notice was provided to the 
veteran after the first adjudication of the claim, the 
veteran has not been prejudiced thereby.  The content of such 
notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b), regarding VA's duty to 
notify.  Not only has the veteran been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices, but the actions taken by 
VA have essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  It appears that all 
obtainable evidence identified by the veteran relative to his 
claim has been obtained and associated with the claims 
folder, and that neither he or his representative has 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim 
under the VCAA.  The Board, therefore, finds that no useful 
purpose would be served in remanding this matter for more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the appellant.  The Court has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).

While the claims folder contains the veteran's VA Form 53-55 
and his DD-214, his remaining personnel records are not of 
record.  Attempts to secure the veteran's service personnel 
file, to include any unit histories, have been unsuccessful.  
In October 2002, the National Personnel Records Center (NPRC) 
advised that the veteran's personnel file was fire-related, 
and that the requested information could not be 
reconstructed.  The veteran's personnel file is presumed to 
have been lost in a 1973 fire at the NPRC facility located in 
St. Louis, Missouri.  Pursuant to the Board's July 2004 
remand, an additional attempt was made to secure the 
veteran's personnel records, however it was also 
unsuccessful.  Based on the RO's numerous attempts to obtain 
and/or reconstruct the veteran's service records, the Board 
finds that additional requests would be futile, and that the 
duty to assist the veteran in obtaining such records has been 
satisfied.

The veteran identified relevant treatment from Dr. Goodman 
and Dr. Sheer.  The RO requested the identified medical 
records, however the requests were returned, undeliverable.  
According to a VA Form 21-4142 signed in November 2004, the 
veteran indicated that Dr. Goodman and Dr. Sheer are now 
deceased.  Accordingly, additional attempts to secure these 
private medical records would be futile.

In addition to the veteran's VA Form 53-55 and DD-214, his 
claims folder also contains service medical records, 
treatment records from the VA Medical Center in Miami, and 
private medical evidence from Dr. Greener. The RO afforded 
the veteran a VA audiological examination in March 2002.  The 
veteran has not indicated that he has any additional evidence 
to submit; in fact, in an October 2005 note, the veteran, 
through his wife, indicated that he had no additional records 
to submit.  Accordingly, the Board finds that VA has 
satisfied its duty to notify and to assist pursuant to the 
VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 
C.F.R. § 3.159(b) (2005); Pelegrini II, supra; Quartuccio 
v.Principi, 16 Vet. App. 183 (2002).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his service connection claim, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the veteran on these latter two elements, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claim for service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  See Dingess/Hartman v. 
Nicholson, Nos. 01-1917 & 02-1506, U.S. Vet. App., March 3, 
2006.


Service Connection Claim

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service. 38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2005).  If a condition noted during service 
is not determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2005).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).

Sensorineural hearing loss may be presumed to have been 
incurred during service if it is manifest to a degree of 10 
percent or more within the first year following service.  38 
U.S.C.A. §§ 1101, 1112 (West 2002).

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the above 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2005).

For veterans who engaged in combat with the enemy during 
active service, the regulations provide that "the Secretary 
shall accept as sufficient proof of service-connection of any 
disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence of aggravation 
in such service..."  38 U.S.C.A. § 1154(b) (West 2002); 38 
C.F.R. § 3.304(d) (2005).  The Court has clarified that the 
term 'service connection' is used in section 1154(b) to refer 
to proof of incurrence or aggravation, rather than to the 
legal standard for entitlement to payments for disability.  
Velez v. West, 11 Vet. App. 148, 153 (1998).

The Federal Circuit has held that, while § 1154(b) does not 
create a statutory presumption that a combat veteran's 
alleged disease or injury is service-connected, it does 
considerably lighten the burden on the veteran who seeks 
benefits for an allegedly service-connected disease or injury 
and who alleges that the disease or injury was incurred in, 
or aggravated by, combat service.  Collette v. Brown, 82 F. 
3d 389, 392 (1996) (citations omitted).  The Court in 
addressing section 1154(b) explained that the provision of 
this section does not provide a substitute for medical nexus 
evidence, but rather serves only to reduce the evidentiary 
burden for combat veterans with respect to the submission of 
evidence of incurrence or aggravation of an injury or disease 
in service.  Kessel v. West, 13 Vet. App. 9, 16-19 (en banc) 
(citations omitted) (overruling Arms v. West, 12 Vet. App. 
188 (1999), to the extent that the decision might be read as 
establishing by holding or implying in dicta that once a 
combat veteran has established 'service connection' under 
1154(b), his claim may only be denied if the evidence to the 
contrary rises to the level of "clear and convincing" 
evidence).

Current VA audiologic findings confirm that the veteran has 
bilateral hearing loss by VA standards, thereby satisfying 
the first element of his service connection claim.  However, 
there is no objective evidence of hearing loss in service, 
and the preponderance of the evidence is against a finding 
that the veteran's current hearing loss is related to his 
period of military service, to include claimed combat noise 
exposure.  

Service medical records, to include a September 1944 entrance 
examination report and a July 1946 separation examination 
report, are negative for any hearing problems.  Upon 
separation, the veteran's hearing was noted as 15/15 
bilaterally, by whispered voice testing.  The first objective 
evidence of bilateral hearing loss is a March 2002 VA 
examination report, dated approximately 56 years following 
the veteran's discharge from service.  

The Board acknowledges that a March 2002 examiner stated that 
the veteran's noise exposure while in combat is as likely as 
not a secondary contributing factor to his hearing loss.  
Nevertheless, the Board notes that such medical opinion 
assumes that the veteran had combat service.  Given that 
there is no objective evidence showing that the veteran had 
combat service, the March 2002 VA opinion is clearly based on 
the veteran's own reported history.  While the veteran 
asserts that he was exposed to combat noise while fighting in 
the Battle of the Bulge, his separation Form 53-55 reflects 
that he did not arrive in the European Theatre of Operations 
until April 1945, some three months after the conclusion of 
the Battle of the Bulge.  The same document further indicates 
that the veteran's military occupational specialty was a 
"cook", and that the veteran attended baking and cooking 
schools.  As discussed above, the RO attempted to obtain the 
veteran's military personnel file in an effort to corroborate 
his claim that he had combat service but unfortunately, the 
veteran's remaining personnel records are unavailable.  Thus, 
there is no objective evidence of record showing that the 
veteran had combat service.  See 38 U.S.C.A. § 1154(b) (West 
2002).  Further, while the VA examiner suggests a 
relationship between the veteran's current hearing loss and 
in-service  noise exposure, as noted above, his service 
medical records are entirely negative for any hearing 
problems, whether related to combat noise exposure or not.  
The Board notes that medical opinions have no probative value 
when they are based on an inaccurate factual predicate, such 
as the veteran's self- reported and inaccurate history.  
Reonal v. Brown, 5 Vet. App. 548 (1993).  A bare conclusion, 
even one reached by a medical professional, is not probative 
without a factual predicate in the record.  Miller v. Brown, 
11 Vet. App. 345, 348 (1998).  The Board is not required to 
accept medical opinions that are based solely on recitation 
of history, such as these.  Godfrey v. Brown, 8 Vet. App. 
113, 121 (1995).

While the veteran attributes his current hearing loss to 
combat noise exposure during his period of military service, 
his lay statements are contradicted by the medical evidence 
showing a normal separation examination in 1946, and the lack 
of objective evidence of hearing loss until more than five 
decades after service.  By themselves, the veteran's lay 
statements are not competent evidence to support a finding 
regarding a medical question, which requires special 
experience or special knowledge.  Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).

The Board has reviewed all evidence of record and concludes 
that the veteran's service connection claim for bilateral 
hearing loss must be denied.  As the preponderance of the 
evidence is against the veteran's claim for service 
connection, the doctrine of reasonable doubt is not for 
application.  See 38 U.S.C.A. § 5107(b) (West 2002).


ORDER


The appeal is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


